                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                         CIVIL ACTION NO. 5:19-CV-427




NOKIA TECHNOLOGIES OY,
Plaintiff,

v.

LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC
HK LIMITED, AND LENOVO (UNITED
STATES), INC.,

Defendants.


              LENOVO (BEIJING) LIMITED’S AGREED-TO MOTION
        TO SET A DEADLINE TO RESPOND TO THE ORIGINAL COMPLAINT

       Pursuant to Local Rule 6.1(a) and Rule 6(b) of the Federal Rules of Civil Procedure,

Defendant Lenovo (Beijing) Limited (“Lenovo Beijing”) respectfully moves the Court to set a

deadline of September 11, 2020 for Lenovo Beijing to respond to Nokia Technologies Oy’s

(“Nokia”) Original Complaint. Nokia has agreed to the relief requested herein. Lenovo Beijing

appears for the sole purpose of contesting process, service of process, and personal jurisdiction.

       In support of the Motion, Lenovo Beijing states as follows:

       1.      On September 25, 2019, Nokia filed its Original Complaint in this action.

       2.      On July 10, 2020, Nokia filed its First Amended Complaint.

       3.      Lenovo Beijing was served with a copy of the Summons and the Original

Complaint on July 31, 2020.

       4.      Lenovo Beijing has not been served with the First Amended Complaint.




            Case 5:19-cv-00427-BO Document 82 Filed 08/18/20 Page 1 of 4
       5.      Lenovo Beijing objects to both process and service of process because the

Original Complaint has been superseded and is inoperative. Lenovo Beijing further contests

personal jurisdiction in this matter. Lenovo Beijing accordingly intends to move to dismiss

pursuant to Federal Rule of Civil Procedure 12(b).

       6.      If process and service of process were proper (they were not), Federal Rule of

Civil Procedure 12(a)(1)(A)(i) would require Lenovo Beijing to answer or otherwise respond to

Nokia’s complaint on or before August 21, 2020.

       7.      Out of an abundance of caution, Lenovo Beijing files this motion to set a date

certain by which to file its motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b).

       8.      Lenovo Beijing has good cause for this motion. Lenovo Beijing is a Chinese

company based in Beijing whose employees are unfamiliar with the United States legal system

and its requirements. Additional time is needed to compile the information and declaration in

support of Lenovo Beijing’s forthcoming motion to dismiss.

       9.      Undersigned counsel conferred with counsel for Nokia, who agreed to the relief

that this motion requests.

       10.     This is Lenovo Beijing’s first request for this Court to set a deadline for it to

respond to the Original Complaint from Nokia.

       11.     Pursuant to Local Rule 7.1(d), Lenovo Beijing respectfully requests that this

motion be treated as a supporting brief.

       WHEREFORE, Lenovo Beijing respectfully requests that this Court grant its motion and

set a deadline of September 11, 2020 for Lenovo Beijing to move to dismiss Nokia’s Original

Complaint

       Respectfully submitted this the 18th day of August, 2020.



                                                  2
WBD (US) 49574086v1
            Case 5:19-cv-00427-BO Document 82 Filed 08/18/20 Page 2 of 4
 DATED: August 18, 2020                    Respectfully submitted,

                                           /s/ Jacob S. Wharton
                                           Hayden J. Silver III, NCSB No. 10037
                                           WOMBLE BOND DICKINSON (US) LLP
                                           555 Fayetteville Street, Suite 1100
                                           P.O. Box 831
                                           Raleigh, North Carolina 27601
                                           Telephone: (919) 755-2188
                                           E-mail: jay.silver@wbd-us.com

                                           Jacob S. Wharton, NCSB No. 37421
                                           Ana J. Friedman, NCSB No. 53117
                                           WOMBLE BOND DICKINSON (US) LLP
                                           One West 4th Street
                                           Winston-Salem, North Carolina 27101
                                           Telephone: (336) 747-6609
                                           E-mail: jacob.wharton@wbd-us.com
                                                   ana.friedman@wbd-us.com

                                           William F. Lee
                                           Richard W. O’Neill
                                           Sarah R. Frazier
                                           WILMER CUTLER PICKERING HALE
                                           AND DORR LLP
                                           60 State Street
                                           Boston, Massachusetts 02109
                                           Telephone: (617) 526-6000
                                           Email: william.lee@wilmerhale.com
                                                  richard.o’neill@wilmerhale.com
                                                  sarah.frazier@wilmerhale.com

                                           Todd C. Zubler
                                           WILMER CUTLER PICKERING HALE
                                           AND DORR LLP
                                           1875 Pennsylvania Avenue NW
                                           Washington, DC 20006
                                           Telephone: (202) 663-6000
                                           Email: todd.zubler@wilmerhale.com


                                           Counsel for Lenovo (Beijing) Limited




                                       3
WBD (US) 49574086v1
          Case 5:19-cv-00427-BO Document 82 Filed 08/18/20 Page 3 of 4
                               CERTIFICATE OF SERVICE

         I hereby certify that on August 18, 2020, a true and correct copy of the above and
foregoing LENOVO (BEIJING) LIMITED’S AGREED-TO MOTION TO SET A DEADLINE
TO RESPOND TO THE ORIGINAL COMPLAINT was electronically filed with the Clerk of
Court using the CM/ECF system, which will send notification to the attorneys of record for all
parties.

                                                   /s/ Jacob S. Wharton
                                                   Hayden J. Silver III, NCSB No. 10037
                                                   WOMBLE BOND DICKINSON (US) LLP
                                                   555 Fayetteville Street, Suite 1100
                                                   P.O. Box 831
                                                   Raleigh, North Carolina 27601
                                                   Telephone: (919) 755-2188
                                                   E-mail: jay.silver@wbd-us.com

                                                   Jacob S. Wharton, NCSB No. 37421
                                                   Ana J. Friedman, NCSB No. 53117
                                                   WOMBLE BOND DICKINSON (US) LLP
                                                   One West 4th Street
                                                   Winston-Salem, North Carolina 27101
                                                   Telephone: (336) 747-6609
                                                   E-mail: jacob.wharton@wbd-us.com
                                                           ana.friedman@wbd-us.com

                                                   Counsel for Lenovo (Beijing) Limited




                                               4
WBD (US) 49574086v1
          Case 5:19-cv-00427-BO Document 82 Filed 08/18/20 Page 4 of 4
